Case 1:20-cv-00966-EGS Document 7 Filed 04/30/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Stefania Maurizi

 

Plaintiff
vs. Civil Action No.: 1:20-cv-00966 EGS
United States Department of State
Defendant
AFFIDAVIT OF SERVICE

 

I, Darin Freeman, Jr., a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons with Attachments, Complaint with Exhibits 1-4, and Notice of
Right to Consent to Trial Before a United States Magistrate Judge with Notice, Consent, and Reference of a Civil Action to a
Magistrate Judge in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 4/15/2020 at 3:27 PM, I served United States Attorney for the District of Columbia at 501 3rd Street, NW, Washington,
DC 20001 with the Summons with Attachments, Complaint with Exhibits 1-4, and Notice of Right to Consent to Trial Before a
United States Magistrate Judge with Notice, Consent, and Reference of a Civil Action to a Magistrate Judge by serving Reginald
Brown, Agent, authorized to accept service on behalf of the United States Attorney for the District of Columbia, authorized to
accept service.

Reginald Brown is described herein as:

Gender: Male Race/Skin: Black Age: 61 Weight: 180 Height: 6'2" Hair: Black Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

fy

 

TLL (208
Executed On Darin Freeman, Jr.

Client Ref Number:00335493
Job #: 1577078

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
CASS CPOM IOUS ESS BOGUS FSP oRHS Bp deaCoe 7 °

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

 

STEFANIA MAURIZI,
Hon. Emmet G. Sullivan
Plaintiff(s)
v Civil ActionNo. 20-966-EGS

UNITED STATES DEPARTMENT OF STATE,

 

a ee a a a a eee

Defendant(s)

SUMMONS IN A CIVIL ACTION

UNITED STATES DEPARTMENT OF STATE
To: (Defendant's name and address) 2201 C Street, NW

Washington, DC 20520

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

Alia L. Smith

1909 K Street, NW, 12th Floor
Wengen, DC 20006

Tel: (20 3 661-2200

Fax: (202) 661-2299
smithalia@ballardspahr.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 4/15/2020 /s/ Anson Hopkins

Signature of Clerk or Deputy Clerk

 

 
